EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Hu on 07/14/2022.

The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
a processor;
a secure storage accessible to a basic input/output system (BIOS);
BIOS security instructions executable on the processor to store, during a boot of the system, an authorization value in a fixed location in the secure storage; and
cryptographic key instructions executable on the processor to:
read the authorization value from the fixed location; 
in response to reading the authorization value from the fixed location, overwrite the authorization value in the fixed location; and
obtain a cryptographic key using the authorization value.

13.	(Currently Amended) A system comprising: 
a trusted platform module comprising a first platform configuration register accessible to a basic input/output system (BIOS);
a processor;
BIOS security instructions executable on the processor to store an authorization value in the platform configuration register during a startup of the system;
value acquisition instructions executable on the processor to obtain the authorization value from the platform configuration register and to, in response to obtaining the authorization value from the platform configuration register, extend the platform configuration register with random data; and
	key acquisition instructions executable on the processor to obtain a cryptographic key using the authorization value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432